NO. 07-03-0367-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 FEBRUARY 23, 2004

                         ______________________________


                            E. A. BIRDWELL, APPELLANT

                                           V.

            STEVE COLE, RONNIE GRIFFITH, DARREN HODGSON,
     MIKE HUELSTER, MARK JONES, MIKE KOETTING, LARRY LAMBERSON,
        STEVE RAEL, JAMES F. REID, DAVID RICHEY, JIMMY WOSSUM,
             LONNY WATSON AND TERRY WIDNER, APPELLEES


                  _________________________________
        FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

              NO. 88,578-2; HONORABLE PAMELA C. SIRMON, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Appellant E. A. Birdwell filed an agreed Motion for Dismissal on February 17, 2004.

No decision of this Court having been delivered to date, we grant the motion. Accordingly,

the appeal is dismissed. No motion for rehearing will be entertained and our mandate will
issue forthwith. Tex. R. App. P. 42.1. All costs herein having been paid, no order pertaining

to costs is made.




                                                   James T. Campbell
                                                       Justice




                                             -2-